Beck, J.
— I. While we are unable to say that in our opinion, based upon the record before us, the verdict is so wholly without the support of the evidence that no judgment should have been rendered thereon, we are equally unable to declare that the court below was not authorized upon the evidence to set it aside. That court having the witnesses before it, was better prepared to weigh the evidence than we can be. There are matters often occurring upon trial that do not appear in the record, which give insight into the evidence, and ability to weigh it, not attainable from the record alone. We will presume that the court below in this case was aided in that way in reaching a conclusion upon a motion for a new trial.
II. It must affirmatively appear that the district court erred in its rulings, in order to overcome the presumption we are required to exercise in support of its decision. But error is not so shown. A clearer case is required to authorize the reversal of an order granting a new trial than is required to reverse an order overruling a motion for a new trial. In such a case it must clearly appear that the court abused its discretion. Conklin v. City of Dubuque, 54 Iowa, 571; Burlington Gas Light Co. v. Green, 21 Iowa, 335; Robinson v. Bacon, 24 Iowa, 409; Lytton v. Chicago, R. L. & P. Ry. Co., 69 Iowa. 338. In our opinion the judgment of the district court ought to be
Affirmed.